NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1


                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted December 29, 2009∗
                                     Decided December 30, 2009


                                               Before

                                FRANK H. EASTERBROOK, Chief Judge

                                DIANE S. SYKES, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge


No. 09-1957                                                      Appeal from the United
                                                                 States District Court for the
UNITED STATES OF AMERICA,                                        Northern District of Illinois,
      Plaintiff-Appellee,                                        Western Division.

                v.                                               No. 07 CR 50036
                                                                 Frederick J. Kapala, Judge.
SCOTT NJOS,
      Defendant-Appellant.


                                                Order

       The judgment of the district court is vacated, and the case is remanded with
instructions to reconsider in light of the position taken in the United States’ brief.




∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).